Citation Nr: 0109655	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  99-20 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Eligibility for Service Disabled Veterans Insurance (RH) 
under 38 U.S.C. § 1922(a) (West 1991 and Supp. 2000).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The appellant served on active duty from December 1941 to 
June 1946.      

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1999 RO determination of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center in Philadelphia, Pennsylvania, (the RO).   

Pursuant to the appellant's request, a travel board hearing 
was scheduled to be conducted by a Member of the Board at the 
VARO in Oakland, California in September 2000.  The appellant 
failed to report for the hearing.  Another travel board 
hearing was scheduled at the Oakland RO in October 2000.  The 
appellant failed to report for that hearing also.  
Accordingly, the Board will review this case as if the 
appellant withdrew his request for a personal hearing.  See 
38 C.F.R. § 20.704(d) (2000).  


FINDING OF FACT

The appellant was discharged from active military duty 
effective June 1946.    


CONCLUSION OF LAW

The appellant's recognized service does not meet the legal 
requirements for eligibility for entitlement to Service 
Disabled Veterans Insurance.  38 U.S.C.A. § 1922 (West 1991 & 
Supp. 2000).   



REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that he is entitled to Service Disabled 
Veterans Insurance (RH).   In the interest of clarity, after 
reviewing generally applicable law and regulations and 
briefly discussing the factual background of this case, the 
Board will discuss the issue on appeal.  

Pertinent Law and Regulations

Under 38 U.S.C.A. § 1922, Service Disabled Veterans 
Insurance, any person who is released from active military, 
naval, or air service under other than dishonorable 
conditions on or after April 25, 1951, and is found by the 
Secretary to be suffering from a disability or disabilities 
for which compensation would be payable at 10 percent or more 
in degree (except for which such person would be insurable 
according to the standards of good health established by the 
Secretary) will be granted insurance by the United States 
against the death of such person occurring while such 
insurance is in force.  38 U.S.C.A. § 1922(a) (West 1991).  

If a veteran is found to be service connected disabled after 
his death, a successful application for RH insurance is 
presumed under the law. 38 U.S.C.A. § 1922(b) (West 1991).

Service as a Philippine Scout, a member of the Philippine 
Commonwealth Army serving with the Armed Forces of the United 
States, or as a guerrilla in the recognized guerrilla service 
is considered active U.S. military service for certain VA 
purposes.  See 38 U.S.C.A. § 107 (West 1991); 38 C.F.R. §§ 
3.8, 3.9 (2000).  

A service department's findings are binding and conclusive 
upon VA.  38 C.F.R. § 3.203 (2000).  VA does not have the 
authority to alter the findings of the service department.  
Venturella v. Gober, 11 Vet. App. 340, 341 (1997); See also 
Soria v. Brown, 118 F.3d 747, 749 (Fed.Cir. 1997). 

Where the law and not the evidence is dispositive, a claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994). 

Duty to assist/standard of review

The VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, __ (2000) (to be codified at 38 U.S.C.A. 
§ 5103A) [hereinafter VCAA].

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  VCAA.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Factual Background

As noted in the Introduction above, the appellant was 
discharged from military service in the Armed Forces of the 
United States June 1946.

Review of the record reveals that it appears that the 
appellant had filed a claim for Service Disabled Veterans 
Insurance (RH) in September 1982, which was disapproved.  A 
memorandum associated with the claims folder indicates that 
the RO was unable to locate the application.  The appellant's 
application had evidently been destroyed by VA after a period 
of time because in light of its disapproval there was no 
perceived need for retaining it.   

The appellant subsequently again applied for Service Disabled 
Veterans Insurance.  In a January 1998 letter, the RO 
informed the appellant that they could not consider the 
appellant for Service Disabled Veterans Insurance (RH) 
because he was released from active duty prior to April 25, 
1951.  In February 1999, the appellant requested re-
consideration.  In a March 1999 letter, the RO informed the 
appellant that he was not entitled to the Service Disabled 
Veterans Insurance (RH) and no reconsideration could be made 
under the law.  In May 1999, the appellant sent a letter to 
the Board (which was forwarded to the RO) which expressed 
disagreement with the March 1999 determination.  A Statement 
of the Case was furnished to the appellant in October 1999.  
The appellant filed a timely substantive appeal.  

Analysis

The appellant asserts that he is entitled to a Services 
Disabled Veterans Insurance (RH) because he was awarded a 
permanent and total rating by VA in 1997.  He contends, in 
essence, that he was discharged from service in June 1946 
because the army "forced" him to discharge during 
demobilization.   

Initial matters

Initially, the Board finds that the RO made all reasonable 
efforts to assist the appellant in obtaining evidence 
necessary to substantiate his claim.  The appellant was 
notified of the pertinent law and regulations and the reason 
for the denial of the claim in the October 1999 Statement of 
the Case.  The appellant and his accredited representative 
have been accorded the opportunity to present evidence and 
argument in support of the claim.  The appellant was 
scheduled for travel board hearings in September 2000 and in 
October 2000, but he failed to report to the hearing.  

The Board observes that the RO made an attempt to obtain all 
pertinent records.  It was determined that the appellant's 
original application for (RH) insurance in 1982 was 
destroyed.  Accordingly, another attempt to obtain such 
application would be futile.  In any event, as will be 
discussed below, the date of the appellant's application for 
VA insurance is not relevant to the issue of his entitlement 
to such insurance.  For the reasons discussed below, there is 
no possibility that the appellant would be entitled to 
Service Disabled Veterans' Insurance (RH) because he does not 
have the requisite service.  Under these circumstances, a 
remand of this case  would serve no useful purpose and would 
only impose unnecessary burdens on VA and the Board as well 
as unduly delay the disposition of this claim.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); see also, in general, 
Winters v. West, 12 Vet. App. 203, 208 (1999).  

The Board is aware of no additional evidence which may be 
pertinent to an informed decision as to this issue, and the 
appellant has not pointed to any such evidence.    

For the reasons discussed above, the Board finds that no 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the appellant.  No further development is required in 
order to comply with VA's duty to assist.  Accordingly, the 
Board finds that the provisions of the VCAA have been 
satisfied with respect to this appeal.

Discussion

(i.)  38 U.S.C.A. § 1922(a)

In the present case, the evidence of record shows that the 
appellant was released from active duty in the Armed Forces 
of the United States in June 1946.
A WD AGO Form 53-55 indicates that the appellant served with 
the Philippine Scouts until June 30, 1946, which was the 
appellant's date of discharge.   
The Board is bound by the service department's certification 
of the appellant's period of service.  See Duro v. Derwinski, 
2 Vet. App. 530 (1992).  Since the appellant was discharged 
from the Armed Forces of the United States before April 25, 
1951, he is not entitled to Service Disabled Veterans' 
Insurance.  See 38 U.S.C.A. § 1922(a). 

The appellant argues, in essence, that the Army "forced" 
him to leave the Armed Forces in June 1946 because the army 
was demobilizing.  The appellant appears to be arguing that 
if given the choice, he would have stayed in the Army until 
1951 and he would then have been entitled to the Service 
Disabled Veterans Insurance.  However, the reason for the 
appellant's release from service is simply not a relevant 
issue under 38 U.S.C.A. § 1922(a) [with the exception of 
whether the appellant was released under other than 
dishonorable conditions, which is not at issue here].  Thus, 
the appellant's argument has no merit.  

In short, although the appellant's military service might 
establish basic eligibility for other VA benefits, the 
statute does not provide that the particular service the 
appellant had, which ended in 1946, qualifies him for Service 
Disabled Veterans' Insurance, since he was released from 
active military service prior to April 25, 1951.  See 
38 U.S.C.A. § 1922(a). 

(ii.)  38 U.S.C.A. § 1922(b)

The appellant's representative argues that 38 U.S.C.A. 
§ 1922(b) may apply and should be considered.  However, 
38 U.S.C.A. § 1922(b) applies to situations concerning 
deceased veterans who meet the requirements set forth in that 
subsection.  There is no evidence that the appellant is 
deceased, and he does not claim to be.  Therefore the 
provisions of 38 U.S.C.A. § 1922(b) do not apply.  


(iii.)  Conclusion

In conclusion, the clear language of 38 U.S.C.A. § 1922 
precludes the appellant's eligibility for this benefit.  
Consequently, the appeal must be denied.  Where the law and 
not the evidence is dispositive of the issue before the 
Board, the claim is denied because of the absence of legal 
merit or the lack of entitlement under the law.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to Service Disabled Veterans' Insurance under 
38 U.S.C.A. § 1922 is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 

